Citation Nr: 1546025	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left ureteropelvic junction obstruction.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A brief review of the lengthy procedural history of these claims will help frame the issues on appeal.  A May 1998 Board decision granted service connection for left kidney disability, and, in a June 1998 rating decision, the RO implemented the Board's grant, assigning a 20 percent disability rating for left ureteropelvic junction obstruction disability effective March 27, 1992, the date that the Veteran initially contacted the RO to express his intention to file a service connection claim.  By rating decision in July 1998, the RO denied entitlement to TDIU.  He subsequently perfected his appeal as to the denial of an initial rating in excess of 20 percent for the left ureteropelvic junction obstruction disability and the denial of a TDIU.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board). 

In November 1999, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing is of record.  

An April 2000 Board decision denied the Veteran's appeal as to both issues.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2001 Order, the Court granted a motion by VA to remand the case and to stay further proceedings.  The Court vacated the Board's April 2000 decision and remanded the case to the Board for further action.  

In September 2001, the Board remanded the case for compliance with the Veterans' Claims Assistance Act (VCAA) and for additional evidentiary development.  

Subsequently, in an August 2003 decision, the Board again denied the Veteran's appeal as to both issues.  The Veteran again appealed the Board's decision to the Court, and, in a February 2005 Memorandum Decision, the Court vacated the Board's August 2003 decision and remanded the case to the Board for further action.

In September 2005, the Board again denied the Veteran's appeal for an increased rating for left ureteropelvic junction obstruction, and remanded the issue of entitlement to a TDIU for compliance with the VCAA.  Once again, the Veteran appealed the Board's decision to the Court.  In a May 2007 Order, the Court of Appeals for Veterans Claims (Court) endorsed an April 2007 joint motion for remand (JMR), vacated the Board's September 2005 denial of an increased rating for left ureteropelvic junction obstruction, and remanded this matter to the Board compliance with the instructions in the joint motion.

In accordance with the instructions in the JMR, the Board remanded the case in September 2007 for further evidentiary development.  The claims returned to the Board in March 2010, at which the matter was again remanded, as the necessary development directed in the September 2007 Board remand had not been adequately completed.  The Board remanded the claims yet again in August to complete the necessary development directed in the September 2007 and March 2010 Board remands.  

In March 2013, the case was returned to the Board, at which time, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert addressing medical questions critical to this appeal.  The requested VHA opinion was received in April 2013.


In September 2013, the case returned to the Board, at which time it again denied entitlement to an increased rating for left ureteropelvic junction obstruction and entitlement to a TDIU.  The Veteran again appealed the Board's decision to the Court, and in an October 2014 Memorandum Decision, the Court vacated the Board's September 2013 denial as to both issues, and remanded the case back to the Board for further adjudication consistent with its decision.  

In particular, the Court found that April 2013 VHA opinion that formed the basis of the Board's September 2013 denial, was an inadequate foundation upon which to base the denial of the claims, as it was ambiguous, failed to fully address the determinative question of the severity of the Veteran's kidney disability, and failed to fully consider favorable evidence of symptomatology potentially associated with his service-connected kidney disorder.  The case has since returned to the Board for further proceedings.

Additionally, the Board notes that the Veterans Law Judge who presided over the Veteran's November 1999 hearing, and who authored the Board decisions issued throughout the pendency of the appeal, is no longer employed by the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board.  See January 2015 Notification Letter.  The Veteran has expressed his wish not to testify at another hearing, and for the Board to proceed with appellate review, as reflected in a January 2015 written statement submitted on his behalf by his attorney.  

The issue of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period from March 27, 1992 to February 16, 1994, the Veteran's left ureteropelvic junction obstruction was manifested by attacks of colic pain; severe hydronephrosis with involvement of the right kidney was not shown.  

2.  From February 17, 1994 forward, the Veteran's left ureteropelvic junction obstruction has been manifested by severe hydronephrosis with generalized poor health characterized by lethargy, weakness, and limitation of exertion.  


CONCLUSIONS OF LAW

1.  Prior to February 17, 1994, the criteria for entitlement to an evaluation in excess of 20 percent for left ureteropelvic junction obstruction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.7 (2015); 38 C.F.R. §§ 4.115a, Diagnostic Codes 7509, 7511 (1993).  

2.  Since February 17, 1994, the criteria are met for the assignment of an 80 percent rating for left ureteropelvic junction obstruction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.7, 4.115a, 4.115b, Diagnostic Codes 7509, 7511 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial rating assigned the Veteran's service-connected left ureteropelvic junction obstruction stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot with respect to this claim, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Sanders, 129 S. Ct. 1696.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records identified by him, and lay statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence needing to be obtained.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

VA Compensation and Pension examinations were provided to determine the ongoing severity of this condition, including specifically in May 1993, July 1997, November 2002, July 2009 (with addenda in September 2009, June 2010, and July 2010), December 2011, and March 2012.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Additionally, the Board obtained an additional VHA medical advisory opinion addressing this claim in April 2013.  As will be discussed in detail below, in this decision, the Board is granting an 80 percent rating from February 17, 1994 forward for the Veteran's left ureteropelvic junction obstruction, but denying a rating in excess of 20 percent for the left ureteropelvic junction obstruction for the period from March 27, 1992 to February 16, 1994.  Accordingly, the Board finds that the examination reports currently of record are adequate for the purposes of the issues decided at this time, as they contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings with regard to the time period and applicable rating criteria herein addressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Moreover, as concerning the period from February 17, 1994 forward, because the issue of entitlement to a higher, 100 percent rating is being remanded, rather than decided, the Board can find no prejudice in basing its decision on the evidence as it currently exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, for the purposes of this decision, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded on numerous occasions in order to obtain all relevant evidence, thereby negating any potential prejudice.  Further, as discussed in the introduction, the Veteran waived his right to testify at a new hearing.  See January 2015 Statement.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Criteria for Rating Disabilities of the Genitourinary System

The Veteran's left ureteropelvic junction obstruction has been in receipt of an initial 20 percent disability rating since March 27, 1992, under Diagnostic Code (DC) 7511-7509.  See 38 C.F.R. § 4.115a (1993); 38 C.F.R. §§ 4.115a, 4.115b (2015).  See also 38 C.F.R. § 4.27 (2015) (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.).  DC 7511 concerns stricture of the ureter and DC 7509 concerns hydronephrosis.  38 C.F.R. §§ 4.115a (1993); 38 C.F.R. § 4.115b (2015).


Initially, the Board notes that, during the pendency of this claim, the criteria for rating disabilities of the genitourinary system were revised effective February 17, 1994.  See 59 Fed. Reg. 2523 (January 18, 1994).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.115a (1993) to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here. Therefore, the Board may evaluate the Veteran's left kidney disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

Under the rating criteria in effective prior to February 17, 1994, stricture of the ureter was rated in accordance with 38 C.F.R. § 4.115a, DC 7511 (1993).  That code, in turn, directed the evaluator to rate stricture of the ureter as hydronephrosis.  Id.  Hydronephrosis was rated under 38 C.F.R. § 4.115a, DC 7509 (1993).  As pertinent to the present claim, a 20 percent rating was warranted for moderate impairment, manifested by frequent attacks of colic, requiring catheter drainage.  Id.  A 30 percent rating was warranted for moderately severe impairment, manifested by frequent attacks of colic with infection (pyonephrosis), in which the kidney function was greatly impaired.  Id.  

Severe hydronephrosis with infection or involvement of the other kidney was to be rated as the absence of one kidney with nephritis, infection, or pathology of the other, in accordance with 38 C.F.R. § 4.115a, DC 7500 (1993) (Kidney, removal of one, with nephritis, infection, or pathology of the other).  Under this DC, a 30 percent rating was warranted for the absence of one kidney with the other functioning normally.  Id.  A 60 percent rating was warranted for the absence of one kidney and mild to moderate impairment of the remaining kidney.  Id.  The absence of one kidney prior to enlistment in service or the congenital nonfunctioning of one kidney required a deduction of 30 percent from the 60 percent rating under DC 7500.  Id., Note.  When, under these circumstances, a total disability rating on the basis of unemployability was considered to exist, the claims folder was to be referred to the director of the VA compensation and pension service for the consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  Id.  

Under the revised regulation in effect as of February 17, 1994, stricture of the ureter is rated in accordance with 38 C.F.R. § 4.115b, DC 7511 (2015).  DC 7511 mandates that the disability be rated as hydronephrosis, except when there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times a year, in which case a 30 percent rating is warranted.  38 C.F.R. § 4.115b, DC 7511.  

Hydronephrosis is rated according to 38 C.F.R. § 4.115b, DC 7509 (2015), which, as pertinent to the present claim, provides for a rating of 20 percent when there are frequent attacks of colic, requiring catheter drainage; and a rating of 30 percent when there are frequent attacks of colic with infection (pyonephrosis) and kidney function impairment.  Additionally, if the hydronephrosis is severe, it is to be rated as renal dysfunction.  Id.

The schedule for rating renal dysfunction is found under 38 C.F.R. § 4.115a (2015).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1647 (31st ed. 2007) ("renal" pertains to the kidneys).  As pertinent to the present claim, a 30 percent rating is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, when there is transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2015).  A 60 percent rating is assigned when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  Id.  An 80 percent rating is assigned for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  


IV.  Factual Background

The record contains extensive private and VA medical evidence.  Importantly, although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board may summarize the relevant evidence where appropriate, and the Board's analysis may focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Accordingly, analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Here, July 1991 medical records from St. Vincent's Hospital reveal that the Veteran complained of a 10-year history of intermittent left flank pain associated with increased fluid intake.  He had an intravenous pyelogram (IVP) that showed a dilated hydronephrotic left kidney with a very large pelvis and no ureter seen, consistent with left uteropelvic junction (UPJ) obstruction.  The Veteran underwent a left pyeloplasty in June 1991 without incident and postoperatively the Veteran did well.  X-ray studies in July 1991 showed a left ureteral stent with satisfactory placement.

On VA general medical examination in August 1992, the examining VA physician noted that the Veteran had undergone [w]eight loss of 16 pounds in two years" and that the Veteran was currently "under weight for his height."

An October 1992 nuclear scan showed dilation of the left renal pelvis, with no evidence of obstruction.  The function of both kidneys was normal and the final excretion appeared normal. Vascular flow to both kidneys was normal.  The findings were consistent with a "dilated but non-totally obstructed left renal pelvis."


In a November 1992 letter, the Veteran's private physician, Dr. R.J.N., stated that in August 1992, the Veteran underwent an IVP which showed normal findings, with chronic changes on the left side.  He also had a cystoscopy and retrograde pyelogram which showed a normal ureter and a UPJ which was chronic in nature.  A subsequent Lasix renogram also showed normal results.  Dr. R.J.N. noted that the Veteran would continue to have chronic changes on his radiographic studies, which is part of the natural history of the disease, and that the Veteran was stable from a genitourinary standpoint.

In May of 1993, the Veteran underwent VA examination.  The Veteran reported recurrent left upper quadrant swelling and pain with intermittent nausea since the early 1980s.  The Veteran reported monthly episodes of colic pain, especially after drinking large amounts of fluid.  Laboratory data showed a creatinin of 1.0, a BUN of 13 and electrolytes that were normal.  Urinalysis showed 0 trace protein.  No cast or blood crystals were found.  The VA physician's diagnosis was left ureteropelvic junction partial obstruction, status post pyeloplasty with a good surgical result.  The physician noted, however, that the Veteran continued to have recurrent pain on the left side.

Medical records show that the Veteran was treated at St. Vincent's Medical Center in 1994 and 1995.  In June 1994, the Veteran was diagnosed with hydronephrosis of the left kidney based on the results of an IVP, which showed "marked dilation of the left renal pelvis" and a left ureteropelvic junction stone with "high grade obstruction."  He was prescribed pain medication.  In August 1994, the Veteran was treated for a left kidney stone.  In November 1994, the Veteran underwent a cystourethroscopy and left retrograde pyelogram.  The postoperative diagnosis was prominent left hydronephrosis, possible left ureteral calculus.  In April 1995, the Veteran was treated in the emergency room for a urinary tract infection.  The physician's diagnosis also included status post left ureteral stent placement and lithotripsy.

VA outpatient treatment records date in February 1997 noted that the Veteran was experiencing difficulty gaining weight. 


In an April 1997 letter, Dr. R.J.N. reviewed the Veteran's medical history and stated that the Veteran "was indeed born with a congenital [UPJ] obstruction[, which] was repaired surgically in June of 1991.  He will persist in having chronic changes on radiologic studies due to the longstanding nature of this problem."

The Veteran underwent a VA examination in July 1997, at which time he reported continuing flank pain on the left side.  Objective examination revealed a mildly dysfunctional left kidney and a renal panel revealed completely normal results with a BUN in the normal range.  

A computed tomography (CT) scan conducted at St. Vincent Hospital in May 2001 provided an impression of left sided hydronephrosis and calcification along the anterior aspect of the lower left renal pelvis, which "could represent a calcification at the UPJ."

The Veteran underwent an additional VA examination in November 2002.  The Veteran reported having one or two urinary tract infections, but none for the last seven years.  He noted that no catheterization was needed and that he was not under diet or drug therapy, except for pain medication taken for recurrent left flank pain on a bi-monthly basis.  Further, the Veteran stated that he has not engaged in full-time employment since leaving the service in 1987.  He stated that he has held short-term subcontracting jobs but that his work is limited by his episodes of pain as well as fatigue.  The physician further noted that the Veteran submitted a July 2001 letter from a former employer stating that the Veteran was a good worker, but that his ability to complete jobs had diminished starting in 1998.  As concerning the manifestations of his kidney disability, the Veteran reported constant discomfort with episodes of severe pain every two weeks lasting two to three hours that required him to assume a fetal position to minimize pain.  He additionally reported feeling weak and tired, and rated his energy level as only 40 percent of normal.


In conjunction with the examination, the VA physician reviewed the Veteran's extensive medical records which showed multiple imaging studies done in 1994 and 1995 and the lithotripsy in March 1995 for an obstructing stone.  The physician also noted that in May 2001, a CAT scan revealed left hydronephrosis and some calcification along the anterior margin of the renal pelvis.  The physician noted that the Veteran did suffer from frequent episodes of colic, but did not note the presence of infection, other than a urinary tract infection in 1994-1995.  Furthermore, the Veteran was not on any drug or diet therapy for kidney stones, other than a self-imposed limitation of fluids.  On physical examination, a urinalysis showed normal results.  His BUN and creatinine were normal.  The diagnosis was chronic left ureteral pelvic junction obstruction.  

A CAT scan performed in December 2002 showed evidence of a mild hydronephrosis on the left side.  A lasix renal scan performed in December 2002 showed total renal function within normal limits.  Following lasix administration, there was prompt clearance of activity from the left renal pelvis, indicating obstruction was not present.  

VA urgent care records dated in July 2003 reflect that the Veteran complained of left flank pain.  A renal scan showed good function bilaterally with some delay in excretion on the left side.

In October and December 2005, VA vocational rehabilitation specialists documented the Veteran's reports of chronic pain and symptoms of weakness and fatigue.

An August 2009 renal scan performed in conjunction with a VA urology examination reflected "mildly delayed excretion on the left with good final clearance of his tracer material."  The VA examiner interpreted this to "indicate dilated renal pelvis postoperatively . . . without significant obstruction, although there is diminished clearance of the tracer, probably secondary to enlarged renal pelvis and decreased peristaltic section of the upper ureter."  There was no evidence of any stones. 

On VA examination in December 2011, the Veteran reported left flank pain with occasional painful urination and ongoing decreased appetite, present for years.  Reviewing the Veteran's medical history, the VA examiner identified pertinent records, noting the following: "6/24/1991 - severe dilation of L renal collection system (note: 'severe');" "7/23/1991 - high grade obstruction (note - 'severe');" "7/25/1991 - possibility of obstruction;" "10/9/1992 - dilation of L renal pelvis;" "6/1994 - IVP showed high grade obstruction (note - 'severe');" "8/15/1994 - no obstruction on renogram;" "12/2002 - renal flow with lasix - no obstruction;" "12/2002 - CT - mild hydronephrosis;" "8/2009 - renal flow with lasix - partial obstruction."  The VA examiner opined that "[t]he veteran does not have chronic kidney disease from a lab perspective."

In April 2013, a VA urologist provided a VHA expert medical advisory opinion on the severity of the appellant's hydronephrosis.  The examiner first noted that the degree of hydronephrosis blockage was a subjective imaging term.  He found that the evidence did indicate severe hydronephrosis as early as 1991.  Specifically, he stated that the use of the term "high grade obstructive uropathy" to describe radiographic studies takin in June 1991 reflected the presence of "severe hydronephrosis."  He further explained that severe hydronephrosis could only be "shown" when radiographic studies were performed; that "does not mean, however, that the hydronephrosis disappeared during those times when radiographic studies were not performed."  He further opined that the 1994 finding of "prominent hydronephrosis" was "essentially meaningless in terms of how the kidney would normally function."  Furthermore, he concluded that the appellant's weight changes were unrelated to his disability.  The VA expert also observed that a June 1994 study demonstrated a "high grade obstruction" but did not comment on the significance of this finding.  He concluded that, although the appellant's kidney will always look abnormal, renal function studies did not indicate any permanent renal damage.  Id. 


IV.  Analysis

Initially, the Board notes that resolution of this case turns upon the question of whether the weight of the probative evidence demonstrates that the Veteran's left ureteropelvic junction obstruction has been productive of severe hydronephrosis.  See, e.g., October 2014 Memorandum Decision (reflecting the Veteran's contention that "the evidence demonstrated that his condition was 'severe' throughout the entire period in question and his symptoms warrant an 80% disability rating under [38 C.F.R] § 4.115(a)").  

Essentially, the Veteran maintains that, were his condition found to be productive of "severe" hydronephrosis, the applicable diagnostic criteria mandate the assignment of at least an 80 percent rating under 38 C.F.R § 4.115(a) (2015), given his documented complaints of lethargy, weakness, weight loss, and limitation of exertion.  

Significantly, of the numerous prior Board remands of this claim, dating back to August 1999, at least four have sought medical opinions addressing this determinative question.  However, even after completion of the development requested in the September 2001, September 2007, March 2010, and August 2011 Board remands, the record continued to lack adequately clear identification of the existence and duration of any periods of "severe" hydronephrosis.  

Further, as the Court held in its October 2014 Memorandum Opinion, the April 2013 VHA expert medical opinion, adduced pursuant to the Board's March 2013 request, was ambiguous in finding that the "high grade obstructive Uropathy" identified in the Veteran's June 1991 radiographic studies was appropriately classified as "severe hydronephrosis," but failing to clarify whether the "high grade obstruction" identified in the June 1994 radiographic study was similarly indicative of severe hydronephrosis.  


This case has been pending for more than 23 years.  This issue has been the subject of five Board remands, four vacated Board decisions, and at least eight medical opinions and addenda.  Rather than delay this issue further, the Board will resolve the ambiguity in the VHA examiner's opinion in favor of the Veteran.  See Brown v. Gardner, 513 U.S. 115 (1994) ("interpretive doubt is to be resolved in the veteran's favor").  Accordingly, the Board finds that the "high grade obstruction" identified in the June 1994 radiographic study indicates the presence of severe hydronephrosis.  

As noted, the governing criteria for rating the Veteran's service-connected left ureteropelvic junction obstruction were revised effective February 17, 1994.  See 59 Fed. Reg. 2523 (January 18, 1994).  Because these revised regulations do not apply prior to that effective date, for the period from March 27, 1992 to February 16, 1994, the earlier version of 38 C.F.R. § 4.115a (1993) applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma, 341 F.3d 1327.

38 C.F.R. § 4.115a, DC 7511 (1993) instructs that stricture of the ureter be rated according to the criteria for hydronephrosis under DC 7509.  As applicable to the current claim, in order to warrant a rating higher than 20 percent under 38 C.F.R. § 4.115a, DC 7509 (1993), the left ureteropelvic junction obstruction must be manifested by "moderately severe impairment, manifested by frequent attacks of colic with infection (pyonephrosis), in which the kidney function was greatly impaired."  See 38 C.F.R. § 4.115a, DC 7509 (1993).  Here, while the evidence of record demonstrates that the Veteran consistently reported frequent episodes of colicky pain, including during the relevant period, it does not demonstrate that this pain was accompanied by pyonephrosis at any point from March 27, 1992 to February 16, 1994.  In fact, none of the laboratory results from his examinations during this period demonstrate any presence of infection.  Moreover, at no point was the Veteran diagnosed with pyonephrosis at any of his extensive treatment visits.


Furthermore, despite the VHA examiner's finding of the presence of "severe hydronephrosis" in June 1991 and despite the medical evidence suggesting the presence of severe hydronephrosis in June 1994, the evidence fails to demonstrate that the Veteran's left ureteropelvic junction obstruction was productive of severe hydronephrosis "with . . . involvement of the other kidney" at any point during the period from March 27, 1992 to February 16, 1994, as would be required to warrant a rating based on the absence of one kidney with nephritis, infection, or pathology of the other.  See 38 C.F.R. § 4.115a, DC 7509 (1993) (directing that "Hydronephrosis Severe; with infection or involvement of the other kidney" (emphasis added) be rated under 38 C.F.R. § 4.115a, DC 7500 (1993).  In this regard, evaluation of the Veteran's right kidneys during this period revealed normal function of the left and right kidneys with normal final excretion and normal vascular flow.  See October 1992 Radiographic Report from St. Vincent's Hospital.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any of the other diagnostic codes applicable to diseases of the genitourinary system, however, the Veteran does not claim, nor does the evidence reflect, that he suffered from kidney abscess, nephritis, pyelitis, pyelonephritis, tuberculosis of the kidney, nephrosclerosis, nephrolithiasis, ureterolithiasis, cystitis, a disability of the bladder, a disability of the urethra, a disability of the penis, testicular atrophy or removal, epididymo-orchitis, a disability of the prostate gland, growths of the genitourinary system, chronic kidney disease requiring regular hemodialysis, or that he required a kidney transplant.  See 38 C.F.R. § 4.115a, DCs 7501-7508, 7510, 7512-7531 (1993).

Accordingly, for the period from March 27, 1992 to February 16, 1994, there is no basis for a schedular rating in excess of 20 percent already assigned.  Thus, the benefit-of-the-doubt rule does not apply, and a rating greater than 20 percent for left ureteropelvic junction obstruction prior to February 17, 1994, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


However, for the period from February 17, 1994 forward, the Board may apply the revised criteria for rating diseases of the genitourinary system.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma, 341 F.3d 1327.  In this regard, as discussed above, upon demonstration of the presence of severe hydronephrosis, stricture of the ureter is to be rated under the criteria for renal dysfunction under 38 C.F.R. § 4.115a (2015).  See 38 C.F.R. § 4.115b, DC 7511 (2015) (reflecting that stricture of the ureter is to be rated as hydronephrosis); 38 C.F.R. § 4.115b, DC 7509 (2015) (instructing that if the hydronephrosis is severe, it is to be rated as renal dysfunction).

In the instant case, as noted, the medical evidence of record indicates the presence of severe hydronephrosis in June 1994.  See June 1994 Radiographic Report from St. Vincent's Hospital (showing a left ureteropelvic junction stone with "high grade obstruction"); April 2013 VHA Opinion (finding that the term "high grade obstructive uropathy" was synonymous with "severe hydronephrosis").  Moreover, the Veteran has consistently reported experiencing lethargy, weakness, and limitation of exertion throughout the appellate period.  See, e.g., November 2002 VA Examination Report (reporting feeling weak and tired and rating his energy level as only 40 percent of normal); May 2005 Addendum to VA Rehabilitation Needs Interview Guide (stating that he experiences significant fatigue); October 2005 and December 2005 VA Vocational Exploration Narrative (reporting that he is unable to tolerate physical exertion).  In this regard, the Veteran is competent to report experiencing lethargy, weakness, and limitation of exertion, as these are manifestations of disability that can be easily identified by a lay person who is experiencing this symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994) (The Veteran is competent to report observable symptomatology.); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Moreover, his competent assertions are, at least in part, corroborated by the evidence of record, including the July 2001 letter from his former employer attesting to his declining work efficiency and necessity for light work.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Under the revised rating criteria, an 80 percent rating is warranted for severe hydronephrosis productive of "generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion."  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7509 (2015).  These criteria are disjunctive.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997)(noting that the Board erred in reading a requirement as conjunctive rather than disjunctive as contemplated by the word "or" between two symptoms in the rating criteria at issue.); Johnson  v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, the Veteran need not experience all of the listed symptoms in order to qualify for the 80 percent schedular rating.  

Accordingly, given the medical evidence indicating the presence of severe hydronephrosis, and considering the Veteran's competent complaints of lethargy, weakness, and limitation of exertion, the Board finds that the criteria are met for the assignment of an 80 percent rating for the Veteran's left ureteropelvic junction obstruction for the period from February 17, 1994, forward.

The Board has considered whether assigning a lower, staged rating is appropriate at any point during the appellate period, especially considering the VA examination reports of record indicating periods of normal renal function and less severe hydronephrosis.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. at 126.  However, there is not probative evidence of record reflecting that the Veteran's reported symptoms of pain, weakness, lethargy, and limitation of exertion have subsided.  Moreover, as explained by the April 2013 VHA expert, "severe hydronephrosis . . . can only be 'shown' at the times the radiographic studies (IVP, CT scan, Ultrasound, etc) were performed.  That does not mean, however, that the hydronephrosis disappeared during those times when radiographic studies were not performed."  Importantly, the evidence reflects that the Veteran's hydronephrosis undergoes periods of waxing and waning severity, as reflected in the findings of severe hydronephrosis in June 1991 and again in June 1994, separated by instances including "normal" IVP findings in August 1992 and a normal nuclear scan in November 1992.  The Board additionally notes that the various VA examination reports and addendum opinions put forth in July 2009, September 2009, June 2010, July 2010, December 2011, March 2012, and April 2013, which contain findings indicating that the Veteran's hydronephrosis has been less than severe at various points during the appellate period, have each been found by previous decisions of both the Board and the Court to be inadequate in some way.  

Accordingly, given the evidence indicating that the Veteran's left ureteropelvic junction obstruction has been productive of consistent symptomatology throughout the entirety of the appellate period, and considering the diminished probative value of the VA examinations and opinions of record, the Board does not see fit to assign lower, staged ratings at any point from February 17, 1994 to the present.  Further, the issue of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction, is addressed in the remand section below.  

In sum, for the initial period from March 27, 1992 to February 16, 1994, a rating in excess of 20 percent for left ureteropelvic junction obstruction is denied.  However, after a careful review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that, for the period from February 17, 1994 forward, the Veteran's service connected left ureteropelvic junction obstruction warrants an increased 80 percent rating under 38 C.F.R. §§ 4.115a.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Extraschedular Consideration

As concerning an extraschedular evaluation, the Board initially notes that, as reflected in the introduction above, the issue of entitlement to a 100 percent schedular rating for the left ureteropelvic junction obstruction for the period from February 17, 1994, forward, is being remanded for further development pursuant to the Court's October 2014 Memorandum Decision.  Accordingly, as this portion of the Veteran's claim is still pending, a determination as to the propriety of an extraschedular evaluation for that period is not appropriate at this time.  

However, for the initial period from March 27, 1992 to February 16, 1994, the evaluation of the Veteran's left ureteropelvic junction obstruction does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left ureteropelvic junction obstruction with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, from March 27, 1992 to February 16, 1994, his left ureteropelvic junction obstruction was manifested by episodes of colic pain.  Such a manifestation is contemplated by 38 C.F.R. § 4.115a, DC 7511 (1993), which explicitly provides for a rating based on "frequent attacks of colic."  Thus, for the period from March 27, 1992 to February 16, 1994, there are no manifestations of the Veteran's left ureteropelvic junction obstruction not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Moreover, the fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  The symptoms described by the Veteran show difficulties consistent with a genitourinary disability, and do not show that its manifestations are different from, or more severe than, the levels of disability compensated by the rating criteria.  

In sum, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114; 38 C.F.R. § 3.321(b).  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer the issue of the evaluation of the Veteran's left ureteropelvic junction obstruction from March 27, 1992 to February 16, 1994 for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's left ureteropelvic junction obstruction is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's left ureteropelvic junction obstruction does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


ORDER

For the period from March 27, 1992 to February 16, 1994, entitlement to an initial rating in excess of 20 percent for left ureteropelvic junction obstruction is denied.

From February 17, 1994 forward, a rating of 80 percent for left ureteropelvic junction obstruction is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Regarding the issue of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction, the VA and VHA medical opinion evidence currently of record, including the opinions put forth in July 2009, September 2009, June 2010, July 2010, December 2011, March 2012, and April 2013, fails to adequately address the pertinent question of the duration and level of severity of the Veteran's diagnosed hydronephrosis.  As noted, each of these evaluations of the Veteran have found by previous decisions of either the Board or the Court, to be inadequate in some way.  See, e.g., September 2007 Board Remand; March 2010 Board Remand; August 2011 Board Remand; March 2013 VHA Opinion Request; October 2014 Memorandum Decision.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, these examination reports do not form a sufficient foundation upon which to base a denial of a rating in excess of 80 percent for the period since February 17, 1994.  

Nevertheless, there is not evidence of record addressing the pertinent rating criteria under which the Veteran is now evaluated.  In this regard, as discussed above, upon demonstration of the presence of severe hydronephrosis, stricture of the ureter is to be rated under the criteria for renal dysfunction under 38 C.F.R. § 4.115a (2015).  See 38 C.F.R. § 4.115b, DC 7511 (2015) (reflecting that stricture of the ureter is to be rated as hydronephrosis); 38 C.F.R. § 4.115b, DC 7509 (2015) (instructing that if the hydronephrosis is severe, it is to be rated as renal dysfunction).  Under 38 C.F.R. § 4.115a, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Accordingly, based on the noted inadequacies present in the VA examination reports and opinions of record, and pursuant to the Court's October 2014 Memorandum Decision, the Board finds that remand is warranted for an examination and opinion addressing the question of whether the Veteran's left ureteropelvic junction obstruction is productive of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2015).  See also 38 C.F.R. § 4.2 (2015) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The issue of entitlement to TDIU is also remanded as intertwined with the claim of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Here, the Veteran is service-connected for the left ureteropelvic junction obstruction, and for a scar above his right eyebrow (rated as noncompensable (0 percent) since March 27, 1992).  There is no indication or assertion that the right eyebrow scar in any way affects his employability.  Accordingly, the TDIU claim rests entirely upon the assertion that the left ureteropelvic junction obstruction is productive of manifestations that preclude employment.  Essentially, the RO/AMC's decisions regarding the rating assigned may affect the outcome and procedural posture of the Veteran's TDIU claim.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  As such, the issue of entitlement to a rating in excess of 80 percent since February 17, 1994 for left ureteropelvic junction obstruction must be developed and adjudicated prior to consideration of the Veteran's TDIU claim.  

Additionally, in the October 2014 Memorandum Decision, the Court held that the Board erred in failing to ensure compliance with its previous remand instructions seeking an opinion as to the effect of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999) (Board must ensure substantial compliance with remand orders).  In this regard, the Court found the examination reports and opinions of record did not adequately address the determinative issue of employability, as the finding that the Veteran's service-connected condition did not preclude employment was unsupported by any rationale.  See October 2014 Memorandum Decision.  

Accordingly, pursuant to the Court's October 2014 Memorandum Decision, on remand, the Veteran should be afforded a VA examination in conjunction with his TDIU claim.  See Stegall, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure this compliance).

The Board notes that the Veteran asserts entitlement to a TDIU for the entirety of the appellate period, so from March 27, 1992, forward.  However, for the period from March 27, 1992 to February 17, 1994, his total rating fails to meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more or one disability rated as 40 percent disabling with a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Veteran may be entitled to a TDIU for that period on an extraschedular basis if it is established that he has been unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b)  (stating that "rating boards should submit to the Director of Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)).  See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).

Accordingly, given the Veteran's history of sustained unemployment and considering his assertions that his unemployment status is related to manifestations of his service-connected disability, on remand, following the provision of the VA TDIU examination as previously discussed, the AOJ should consider whether referral of the issue of entitlement to a TDIU from March 27, 1992 to February 17, 1994 to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding records of VA treatment and associate them with the claims file.

3.  Upon receipt of all additional records, schedule the Veteran for appropriate VA genitourinary examination(s) to evaluate the nature and severity of his left ureteropelvic junction obstruction.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner(s).  The examination(s) should include any diagnostic testing or evaluation deemed necessary.

The examiner(s) must identify the symptoms and functional impairment associated with the Veteran's left ureteropelvic junction obstruction.  Additionally, the examiner(s) should specifically address whether the Veteran's left ureteropelvic junction obstruction is productive of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2015).

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

4.  Also, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., the left ureteropelvic junction obstruction, and the right eyebrow scar) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation during the time period from March 1992 to the present.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  In so doing, the examiner is asked to specifically consider and address the VA vocational rehabilitation evidence of record, including the January 1999 Vocational Rehabilitation Synthesis indicating that the Veteran "does not appear to possess the education and or work skills needed to overcome the effects of the impairment of employability" caused by his medical condition.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for these additional VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including the issue of entitlement to TDIU. 

As to the issue of entitlement to a TDIU for the period from March 27, 1992 to February 17, 1994, the AOJ must consider whether referral to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  

If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


